DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph [0543] recites that AA was designated to mean Post-Addition, yet the tables, see for example Table 10, shows PA to indicate Post-Addition. Should the abbreviation/acronyms be PA instead of AA? Note that AA is a commonly used abbreviation, in the art, for Acrylic Acid.
Appropriate correction is required.
Claim Objections
Claims1 is objected to because of the following informalities: The claim recites an abbreviation/acronyms, DPF, that has not been defined.  Although acronyms/abbreviations are permitted in claims, they should be defined, at the first instance, so that it cannot be any confusion with other having the same abbreviation.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over of any of Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has been used as the translation, in view of any OF Clark et al., (hereafter Clark), US Patent Application Publication No.  2014/0311694 A1, with or without Mitchell et al., (hereafter Mitchell), US Patent No. 6,010,595, as evidenced by Dictionary of paper, 5th edition, page 248.
With regard to claims 1-3, 7-8, 10 and 14, Ide teaches a wet-laid paper made with a blend of pulp fibers and cellulose ester staple fibers, cellulose acetate fibers; see abstract, ¶-[0002], [0025], and ¶-[0031]-[0032]. Ide also teaches the same type of cellulose ester staple fibers having length and diameter, DPF, falling within the disclosed/claimed range, i.e., not lower than 1.5, but not greater than 8 denier and length not less than 1 but not greater than 6; see ¶-[0028]-[0029], and teaches the use of wood fibers as the pulp fibers; see ¶-[0032]. While Ide do not explicitly teach that Recycled, deinked fibers could be used, the use of such fibers in the making of wet-laid paper is well-known in the art and considered to be obvious, absent a showing of unexpected results. Moreover, Clark on ¶-[0038] which teaches the making of wet-laid paper/products, using CE staple fibers and cellulose fibers, teaches that cellulose fibers can be virgin, i.e., wood pulp or recycled/deinked fibers can be used and therefore, choosing recycled fibers as the wood pulp taught by Ide would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such fibers were used to make the product taught by Ide. Note that ide teaches the use of crimpled fibers; see ¶-[0025] and even though Ide does not explicitly teaches the crimping amount, such amount of crimping can be optimized to desired range and considered obvious, absent a showing of unexpected results. Note that the product of the combination of references, would be made by the same process, i.e., wet-laid, would have the same raw materials and the materials having the same optimized properties and thus the properties of the final product would be the same or at the very least would be within the claimed range.
With regard to claims 4 and 11, Ide teaches the use of CE staple fibers having different cross-section, e.g., Y cross-section, which is a lobal cross-section; see ¶-[0029]. Note also that Ide teaches id that other cross-section can be used.
Regarding to claims 5 and 11, Ide teaches that the amount of the ester fibers can be varied depending upon of the paper to be produces and teaches proportions falling within the claimed range of ¶-[0033], and thus the claimed amount would have been obvious to one of ordinary skill in the art.
 With regard to claims 6 and 13, the co-refining is disclosed on ¶-[0079], which teaches that S1, which is the blended fibers/pulp; see figure 3, may be refined/beaten. Note also that all of the secondary references, Clark and Mitchell, teach as-well the co-refining of the cellulose and cellulose acetate fibers; see ¶-[0103] of Clark and column 5, lines 6-11 of Mitchell, which teaches that the mixture after the hydropulper is sent to the refiner chest, which as it is well-known it is the chest the feed the refiner1 which implicitly means that the blend is added to the refiner. Moreover, example 1 clearly teaches that the ply is made by beating the blend to a Canadian freeness falling within the claimed ranges, 266 ml. Therefore, the co-refining of the pulps/fibers would have been at the very least obvious to one of ordinary skill in the art. Ide teaches that the blend of pulps can be refined, but do not explicitly teach the refining degree, yet the amount of refining can be optimized to desired levels depending upon of the type of paper to be produced or to optimize some of the properties of the web/paper, e.g., strength, absorbency, softness, etc. Note that Mitchell teaches refining degree of the mixture/blend falling within the claimed range, id.  Therefore, refining at the claimed levels would have been obvious to one of ordinary skill in the art. 
	Regarding to claim 9, Ide teaches that the amount of pulp fibers varies, for cigarette filter paper, from 70-95% by weight, but that the amount ratio of the fibers, i.e. CE staple fibers and pulp fibers would depend on the product to be made; see ¶-[0033] and thus the amount of pulp fibers, including recycled fibers, either alone or in a blend with virgin fibers, would be within the claimed range or at least can be optimized depending of the product and or the properties of the product to be made.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 See the definition of Refiner Chest on the Papermaking Dictionary, 5th edition, attached.